Citation Nr: 1009236	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-31 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to 
October 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in September 2007, a statement of the case was 
issued in August 2008, and a substantive appeal was received 
in September 2008.  

The August 2008 statement of the case was also issued with 
regard to several other issues.  However, in her substantive 
appeal, the Veteran expressly indicated that she was only 
appealing the Gulf War Syndrome issue.  The substantive 
appeal also addressed several issues that were not listed in 
the August 2008 statement of the case, including 
posttraumatic stress disorder, tinnitus, "tainted water," 
and a respiratory disability.  At the January 2009 Board 
hearing, the Veteran testified with regard to these 
additional issues.  The Board refers these claims to the RO 
for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that a statement of the case was issued to 
the Veteran in August 2008.  After the issuance of the 
statement of the case, the Veteran submitted additional 
evidence, including post-service medical records, in support 
of her claim.  The Board's review of the claims file fails to 
show any supplemental statement of the case issued after 
receipt of the additional evidence.  In other words, the 
record does not show that the RO has reviewed the new 
evidence and issued a supplemental statement of the case.  
Under the circumstances, this matter must be returned to the 
RO for review of the additional evidence.  

If, following review of the additional evidence, the RO finds 
sufficient evidence of the claimed disability associated with 
Gulf War service then the Veteran should be scheduled for a 
VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the expanded 
record, to include all evidence 
received since the August 2008 
statement of the case.  If there is 
evidence of symptoms claimed as Gulf 
War Syndrome, then the Veteran should 
then be scheduled for a VA examination.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner in connection with the 
examination.  Any indicated special 
tests which are deemed necessary by the 
examiner should be conducted.  All 
examination and special test results 
should be clearly reported.  The 
examiner should clearly indicate 
whether the claimed disabilities are 
due to undiagnosed illness and/or Gulf 
War Syndrome.  Please advise the 
Veteran of the importance of appearing 
for any scheduled examination.  

2.  Thereafter, the RO should review 
the expanded record, to include all 
evidence received since the August 2008 
statement of the case, and readjudicate 
the claim.  If the determination of the 
claim remains unfavorable to the 
Veteran, the RO must issue a 
supplemental statement of the case and 
afford a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


